On Petition for Rehearing.
HaíOKNey, C. J.
The learned counsel for the appellant supports the petition for a rehearing with bitter criticism of a procedure which does not enable litigants to define their own issues and have them passed upon by the courts, or which enables the courts to avoid passing upon the merits of a case by resorting to technicalities.
It is, we think, fortunate that a code has been formulated and adopted as a guide to the administration of justice, since, if every lawyer were permitted to arbitrarily determine for himself the forms and methods of procedure, we would have, instead of an orderly system of procedure, a chaotic entanglement which would hide and disguise every scientific principle in pleading and practice. We would not profit even by that once popular treatise, “Every man his own lawyer.” No, we would not abolish the code if we could, but since we cannot, we feel an obligation to enforce its provisions which limit appeals to those controversies which assume the form of a case at law or a suit in equity. There is but one instance in which a case or suit is recognized without pleadings, and that is where the parties submit their differences upon an agreement in writing properly signed and constituting an “agreed case.” So far as •the present appeal informs us, this is not a case or suit resting upon pleadings or upon the required agreement. It bears no more resemblance to the cases *533where an appeal is authorized than if the lawyers had submitted their views to a friendly neighbor from whose decision a transcript had been certified to this court.
We do not hesitate to hold that a sufficient record on appeal must disclose a decision in a cause pending, and that no cause can find lodgment in the courts of this State without pleadings or the statutory agreement.
Other authorities supporting the original opinion are Heizer v. Kelly, 73 Ind. 582; Riley v. State, 149 Ind. 48; Davis v. Talbot, 149 Ind. 80; Davis v. Union Trust Co., 150 Ind. 46; Hutchings v. Hay, 132 Ind. 369; Seager v. Aughe, 97 Ind. 285; Sumner v. Goings, 74 Ind. 293; Chicago, etc., R. W. Co. v. Rader, 10 Ind. App. 607; Todd v. Winants, 36 Cal. 129; Olsen v. Crescio, 10 Ill. App. 541; Road District, etc., v. Miller, 156 Ill. 221, 40 N. E. 447; Collins v. United States Ex. Co., 27 Ind. 11; Bonsell v. Bonsell, 41 Ind. 476; Galley v. Knapp, 14 Neb. 262; McCardle v. McGinley, 86 Ind. 538; Elliott App. Pro., section 198. In the last citation it will be found that “The pleadings must, in general, be regarded as part of the record embraced in an appeal, since, in their absence, it would not be possible to ascertain what was in controversy.” The statute relating to appeals, section 662, Burns’ R. S. 1894, provides that “All proper entries made by the clerk, and all papers pertaining to a cause, and filed therein, * * * are to be deemed parts of the rec-. ord.” Another provision, section 652, Burns’ R. S. 1894, permits less than a complete record and to include only “so much thereof as is embraced in the appeal.” This, however, cannot be held to support a record omitting steps essential to the existence of a cause or proceeding, and from which a rational view of the alleged error may be had. It is a common rule of *534practice -which permits the appellee to answer that an alleged error is harmless if the appellant has no canse of action. Carmel, etc., Co. v. Small, 150 Ind. 427. This privilege would be defeated if the appellant might omit the complaint from the record. The petition is overruled.